Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance
Claims 1-20 are allowed.
Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 7/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 has been accepted.
Priority
This application is a continuation of application 16/670448, now patent number 11,132,702, which is a continuation of application 14/604014, now patent number 10,482,485, which is a continuation of application 13/891,835 (abandoned on 10/25/17). In accordance with MPEP § 609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  
Applicant’s claim for benefit of a prior-filed U.S. provisional patent application Serial Number 61/646075 filed on 5/11/12 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as presented in the Notice of Allowance of Application 16/670448 mailed on 6/7/2021 and specifically for the following reasons:
Pollak (2009/0006118) explains that a dealer can dynamically adjust different factors to obtain an optimal price (which affects a price rank)
Pyle (9,600,822) discusses presenting a filtered listings that lists only those merchants meeting the predetermine criteria the user has specified
Dumon et al. (2010/0262495) discusses business rules which might be used to demote an item listing where the business rule is comprised of two parts, a conditional statement and an adjustment factor.  The conditional statement sets forth two expressions joined by an "&" symbol, wherein one expression involves an item attribute, and the other expression involves a seller attribute.
Pollack (2010/0088158) provides a competitive pricing tool so that automobile dealers can more efficiently and effectively price their used vehicles.
Additional searching found:
Dvorak (US7092929), which teaches a method and an apparatus for planning analysis using an interface, where retailers can change certain values to see how it affects sales
Delurgio (US6553352), which describes a method for enabling a user to determine optimum prices of products on sale. The interface includes a scenario/results processor that enables the user to prescribe an optimization scenario, and that presents the optimum prices to the user. The optimum prices are determined to maximize a merchandising figure of merit such as revenue, profit, or sales volume. The optimum prices are determined by execution of the optimization scenario, where the optimum prices are determined based upon estimated product demand and calculated activity based costs
Myr (US7379890), which describes a system and method for profit maximization in retail industry where at all stages, the user can communicate with the system via a user’s interface module by selecting optimization or prediction scenarios and input parameters, and receiving customized reports with optimized prices, sales predictions and other relevant information of various degrees of detail.
A foreign reference search found Gildeu (CN 102004768), which describes a prediction engine that uses a model to do a hypothetical analysis to estimate the influence of variables on sales, explains that current marketing plan can be stored and comprises different marketing channel, and explains that the user through user interface may change the value of the variables in order to estimate sales and maximize sales.
Even though these references teach some part of the independent claims, it would not have been obvious to combine all of the references to come up with the independent claims and these references do not teach all of the claim elements to their specificity.
An NPL search did not find a reference that taught the independent claims to their specificity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621